MEMORANDUM *
There is no dispute that Judge’s petition for habeas corpus was untimely under 28 U.S.C. § 2244(d)(1). Because Judge has not shown that ‘“extraordinary circumstances beyond [his] control ma[d]e it impossible to file a petition on time,’ ” Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003) (quoting Brambles v. Duncan, 330 F.3d 1197, 1202 (9th Cir.2003)), he is not entitled to equitable tolling.
Ordinary attorney negligence is not enough to toll the limitations period, “ ‘lest the exceptions swallow the rule.’” Id. (quoting Miranda v. Castro, 292 F.3d 1063,1066 (9th Cir.2002)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.